Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because multiple usage of “Siting Platform 802” in Figures 8A-8D.  It is believed that this should reference Siting Platform 104.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a method, and a system, therefore, the claims fall into a statutory category.

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of providing land siting information based on analysis of parcels.  This is an example of marketing or sales activities or behaviors as well as business relations.  Both of these depictions fall into the grouping of commercial of legal interactions.   The claims further recite managing personal behavior as they recite filtering content; thus, they depict managing personal behavior or relationships or interactions between people.  Therefore, the claims recite certain methods of organizing human activity, which is a grouping of abstract ideas.
Furthermore, the claims recite a mental process of collecting parcel information, analyzing that information, and then transmitting (displaying) the results of that analysis.  This can be described as a mental process, albeit, being performed in a computer environment.  A mental process is also a grouping of abstract ideas.  

Claim 1, which is representative of claims 12 and 20, defines the abstract idea by the elements of:
A method comprising: receiving a land parcel request, within a requested region, to provide requirements for land development siting indicating one or more requested proximity factors; 
determining, at least one primary site selection having a size below a requested sizing threshold based on information received, including land parcel data defining a plurality of land parcels and energy data defining a plurality of energy infrastructures; 
activating, a request for one or more secondary site selections to fulfill the primary site selection sizing requirement; 
automatically determining, geospatial data representing one or more secondary land parcels in the requested region that can be combined with the primary site selection based on an objective score associated with features of the plurality of land parcels based on at least one of a land parcel size, type, slope, or proximity; 
generating, an updated site selection comprising the at least one primary site selection and at least one of the one or more secondary site selections; and, transmitting, response data representing the updated site selection.

Per the examination instructions in the 2019 PEG, these claims describe steps for providing land siting information based on analysis of parcels.  The claims also describe actions that can practically be performed in the human mind, even if they are claimed as being performed on a computer.  Therefore, these claims fall into the certain method of organizing human activity and mental process groupings of abstract idea identified by the Examiner.

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
computer-implemented;
server(s);
a geographical information system (GIS);
a siting system;
one or more processors programmed or configured; and, 
a computer program product comprising at least one non-transitory computer-readable medium including one or more instructions that, when executed by the at least one processor, cause the at least one processor to….

These additional elements simply instruct one to practice the abstract idea of interactions between people or a mental process utilizing a computer-implemented siting system, servers, GIS, one or more processors, and a computer program product comprising at least one non-transitory computer-readable medium including one or more instructions to perform the method that defines the abstract ideas, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f).  This is just generally linking the use of the judicial exception to a technological environment and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG. Therefore, the claims are found to be directed to the abstract idea identified by the examiner. 

For Step 2B of the eligibility analysis, the claims, when taken together as a combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. As detailed above, these claims recite abstract ideas being implemented in a computer environment. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion.

Dependent claims 2 – 7 and 13 – 18 contain further recitations to the same abstract idea found in claims 1 and 12, above.  Further recitations to proximity factors and distances are all core facets of the information about the parcels to be analyzed.  Scoring and a level of importance of these factors are the human subjective aspects that further define the human interactions as well the mental process invoked.  The recitation to geospatial relates to data that has a geographic component to it, such as a city or even a zip code.  Thus, this recitation is further refinement of data that is analyzed, and can be expressed via a mental process, by a human, not necessarily requiring a computer.  For example, a human can have a general understanding of land zoning within certain city limits.  Furthermore, these claims only require computer-implementation, and are not sufficient to provide for integration into a practical application and/or significantly more, see MPEP 2106.5(f).

	Dependent claims 8 – 11 and 19 contain further recitations to the same abstract idea found in claims 1 and 12, above.  Further recitations to an overlay and energy infrastructure, and land parcel size and scope, relate to data that is stored within the GIS and/or other databases; i.e., it is more of the information to be analyzed.  The analysis further requires the mental process of scoring these parcels.  Therefore, they contain refinements to the same abstract ideas requiring only computer-implementation, and are not sufficient to provide for integration into a practical application and/or significantly more, see MPEP 2106.5(f).

Therefore, for the reasons set forth above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brouwer (US2019029647) discloses a system and method for linking data records for parcels.  Detwiler (US20170329875) details a computer-implemented land planning system and method with GIS integration.  Gavriil (US20160292752) discusses assessing quality of a location with respect to proximity to amenities.  Rodriguez (US20200258174) discloses systems and methods for determining land use development potential.  Sims (US20170308549) details a geographical information system and method for searching land parcels.  Tierney (US20190220759) details a method and apparatus for visual and exploratory multi-dimensional search of geographic information system data.  

The cited prior art of record does not show the following limitations, in combination; as expressed in independent claims 1, 12, and 20; determining at least one primary site selection having a size below a requested sizing threshold based on information received from a geographical information system (GIS) including land parcel data defining a plurality of land parcels and energy data defining a plurality of energy infrastructures; 
a request for one or more secondary site selections to fulfill the primary site selection sizing requirement; and, geospatial data representing one or more secondary land parcels in the requested region that can be combined with the primary site selection based on an objective score associated with features of the plurality of land parcels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687